DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oiwa et al. (2018/0079097), hereafter Oiwa, in view of Elliot et al. (4,604,934), hereinafter Elliot (4,604,934).
Regarding claim 1, Oiwa teaches an apparatus for processing flat objects substantially as claimed except for limitations in bolded texts comprising a transport system with several rotatably mounted conveyor rollers 21, with which the flat objects are transportable in the direction of transport, and at least one releasably mounted tool module (7A, 7B), 

b) which is releasably coupled to only one drive shaft 35 or to a lower and an upper rotatably mounted drive shaft;
c) which is supported displaceable along the only one drive shaft 35 or the lower and the upper drive shaft; and 
d) which is equipped with two tool parts (71, 72) that are mounted in the casing and that are arranged for interacting with one another for processing the flat objects, of which tool parts at least one is drivable by the lower or the upper drive shaft; 
wherein the tool module is supported on a tool carrier 752 which is displaceable by means of a rotatably mounted setting shaft 753 in parallel to the only one drive shaft or in parallel to the lower and the upper drive shafts, and which tool carrier has at least one holding element 39 which serves for releasably holding the tool module.
See Figs. 1, 2, 3, 49 and 51.
Oiwa teaches the tool carrier 752 and the tool module (75, 76, 77) being a single structure (Fig. 51) but not two different structures in which the tool module is supported by the tool carrier.
Elliot teaches an apparatus for processing a flat object comprising a tool module 54 supported on a tool carrier 124 which is displaceable by means of a rotatably mounted setting shaft 120 in parallel to lower and upper shafts 26, and which tool carrier has at least one holding element which serves for releasably holding the tool module (at portion 58) so that a single carrier can position the tool modules at various positions for cutting the flat object into various widths and segments.  See Fig. 1

Regarding claim 2, the tool carrier 75 having a slide part (755, 756) is best seen in Fig. 3 in Oiwa.
Regarding claim 3, a mechanical holding 39 is best seen in Fig. 12 in Oiwa.
Regarding claim 4, a lower module 75 and an upper module 75 are best seen in Fig. 3 in Oiwa.
Regarding claim 7, the rotary blades (71, 72) are best seen in Fig. 3 in Oiwa.
Regarding claim 10, the tool module connected to the drive shaft and a setting shaft is best seen in Fig. 51 in Oiwa and Fig. 1 in Elliot.
Regarding claim 11, the drive shaft 35 removably connected to a bearing plate is best seen in Fig. 49 in Oiwa.
Regarding claim 12, the drive shaft 35 connected to a belt (on left and right frames (31, 32) is best seen in Fig. 49 in Oiwa.
Regarding claim 13, a setting shaft 753 is best seen in Fig. 51 in Oiwa. A setting shaft 120 is best seen in Fig. 1 in Elliot.
Regarding claim 14, a plurality of processing stages (3A, 4A, 5A) are best seen in Fig. 1 in Oiwa.
Regarding claim 15, a control unit 6 is best seen in Fig. 1 in Oiwa. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oiwa et al. (2018/0079097), hereafter Oiwa, in view of Elliot et al. (4,604,934), hereinafter Elliot (4,604,934)f as applied to claims 1 and 4 above, and further in view of Endo et al. (2015/0273720).
Oiwa teaches the invention substantially as claimed except for the lower module and the upper module each having a roller for nipping a workpiece during a cutting or scoring process.
Endo teaches an apparatus comprising a lower module and an upper module each having a roller (22, 24) for holding a workpiece during a cutting or scoring process.  See Fig. 11.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the upper module and the lower module in Oiwa a roller as taught by Endo for holding a workpiece during a cutting or scoring process
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHONG H NGUYEN/Examiner, Art Unit 3724